Citation Nr: 0112356	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-22 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Whether the reduction of the assigned disability evaluation 
for left carpal tunnel syndrome from 10 percent to 
noncompensable was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision from the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Cheyenne, Wyoming which reduced the 
assigned disability evaluation for service-connected left 
carpal tunnel syndrome from 10 percent to noncompensable.  



FINDINGS OF FACT

1.  In an October 1999 rating decision, the MROC reduced the 
assigned disability rating for left carpal tunnel syndrome 
from 10 percent to noncompensable, effective from January 1, 
2000.  The veteran filed a timely notice of disagreement and 
substantive appeal as to that rating decision.

2.  In a September 2000 hearing officer decision and 
supplemental statement of the case, the MROC determined that 
the reduction of the disability rating for left carpal tunnel 
syndrome from 10 percent to noncompensable was improper and a 
10 percent evaluation was restored.  

3.  No claim of error of law or fact regarding the reduction 
of the assigned disability evaluation for left carpal tunnel 
syndrome from 10 percent to noncompensable remains before the 
Board.




CONCLUSION OF LAW

The Board is without jurisdiction to consider the issue of 
whether the reduction of the assigned disability evaluation 
for left carpal tunnel syndrome from 10 percent to 
noncompensable was proper.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 1991 & Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in a June 1999 rating 
decision, the MROC proposed to reduce the assigned disability 
rating for service-connected left carpal tunnel syndrome from 
10 percent to noncompensable.  The veteran was notified of 
that proposed reduction in an August 1999 letter from the 
MROC.  

In September 1999, the veteran's submitted a statement noting 
that the veteran's contention that his condition had not 
improved and that he still exhibited symptoms of tingling in 
his left arm and wrist.  A personal hearing was requested.  

In an October 1999 rating decision, the RO reduced the 
assigned disability rating for service-connected left carpal 
tunnel syndrome from 10 percent to noncompensable, effective 
from January 1, 2000.  The veteran was notified of that 
decision in an October 1999 letter from the RO.  The 
veteran's representative filed a notice of disagreement in 
November 1999.  A statement of the case was issued and the 
veteran submitted a substantive appeal in November 1999.  

At his November 1999 MROC hearing, the veteran testified that 
he continued to experience tingling in his hand as well as 
pain shooting up to the elbow at times.  The veteran also 
testified that he wore splints on both wrists, which had been 
prescribed by a physician.  The veteran stated he was taking 
two medications for his carpal tunnel syndrome, including a 
muscle relaxant.  The veteran's spouse testified that he 
experienced pain in his hands as well as a periodic locking 
or inability to move his hands.  The veteran also testified 
to difficulty picking objects up and dropping things.  

In a September 2000 supplemental statement of the case and 
hearing officer decision, the MROC determined that a 
reduction of the assigned disability rating for left carpal 
tunnel syndrome was not proper and the former evaluation was 
restored.  The MROC also determined that an evaluation in 
excess of 10 percent was not warranted.  

In a March 2001 statement, the veteran's representative 
indicated that with the restoration of a 10 percent 
evaluation for left carpal tunnel syndrome, the issue on 
appeal had been satisfied.  

Under 38 U.S.C.A. § 7104(a), the Board's jurisdiction is 
limited to all questions in a matter subject to decision by 
the Secretary under 38 U.S.C.A. § 511(a) (West 1991).  A 
review of the aforementioned factual background reflects that 
the veteran expressed disagreement with the proposed 
reduction of the assigned disability rating for service-
connected left carpal tunnel syndrome from 10 percent to 
noncompensable.  His notice of disagreement expressly 
referenced the October 1999 rating decision and November 1999 
statement of the case, both of which found a reduction from 
10 percent to noncompensable to be warranted.  The veteran 
subsequently filed a substantive appeal.  However, in a 
September 2000 hearing officer decision and supplemental 
statement of the case, the MROC determined that the reduction 
was not proper and a 10 percent disability evaluation was 
restored for left carpal tunnel syndrome.  The veteran has 
not contended that an evaluation in excess of 10 percent was 
warranted.  Thus, the issue appealed by the veteran has been 
resolved in his favor by the MROC.

Accordingly, there is no issue as to any specific error of 
fact or law remaining for the Board's consideration.  As the 
Board is without jurisdiction, a dismissal is the appropriate 
disposition.  


ORDER

The appeal as to whether the reduction of the assigned 
disability evaluation for left carpal tunnel syndrome from 10 
percent to noncompensable was proper is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

